Citation Nr: 1213382	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-19 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1949 to February 1950.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing and offered testimony before the undersigned Veterans Law Judge in March 2012 at the RO.  A transcript of the hearing is in the claims folder.  

The February 2010 ra1 also denied service connection for tinnitus.  The Veteran did not file a notice of disagreement with that determination and the matter of service connection for tinnitus is not currently before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing loss established by VA examination.  

2.  The Veteran is competent and credible to state that he was exposed to acoustic trauma during service and that he began to experience hearing loss following a submarine dive. 

3.  The preponderance of the evidence is against a finding of a nexus between the events in service and the current hearing loss by way of either continuity of symptomatology or competent medical opinion. 




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during service, nor may it be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in June 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded an appropriate VA examination, and a relevant opinion has been obtained from the examiner after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he developed hearing loss during active service.  He argues that he was exposed to loud noises during service.  The Veteran also reports that he was on a submarine that had a dive that went too deep, and he believes that this deep water dive damaged his hearing.  He states his problem began shortly afterwards.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic diseases of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

In regards to evidence of service incurrence of hearing loss, the Board notes that the Veteran was provided with a letter indicating his service treatment records might have been destroyed in a fire at the National Personnel Records Center (NPRC).  A further review of the reply from the NPRC indicates that the records were not destroyed, but that the originals were too moldy or brittle to be sent so that photocopies were sent instead.  However, as the Veteran has testified that he sought treatment for his hearing complaints in service, and as there is no indication of this treatment in the records, the Board will proceed as if at least part of the records is missing.  The VA has a heightened duty to assist the Veteran when records are missing and presumed to have been destroyed.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The Veteran's June 2009 claim states that he was exposed to loud noise during service.  He said that he was around heavy equipment.  

The Veteran's service treatment records are negative for evidence of complaints or treatment of hearing loss.  The February 1950 Report of Medical History obtained at the Veteran's discharge notes that the Veteran had 15/15 hearing for each ear using the whispered voice test.  

The post service medical records do not show any treatment for hearing loss until within a couple of years of the Veteran's current claim.  On a Report of Medical History completed in April 1951 for the reserves, the Veteran answered "no" when asked if he had ever experienced any serious ear trouble.  

The January 2010 VA examiner reviewed the Veteran's claims folder and accurately described the findings in the service treatment records.  The Veteran's report of diving too deep in a submarine was noted, but the examiner also noted that there was no mention of any middle ear issues and no indication of any middle ear disorder on examination.  His DD 214 states that his military occupational specialty was a truck driver.  He also reported being exposed to firearms at the range and ship engines.  The Veteran's work history included working on the family farm and as an oil field rough neck prior to entering service.  During service he had spent two weeks at a time on two or three submarine tours.  He had also driven trucks about half of the time.  After service he worked for the power and light company as a truck driver and in setting poles and building lines.  His civilian jobs exposed him to truck engine noise, power tools, chain saws, and farm equipment.  Following the examination and record review, the examiner diagnosed moderate to severe sensorineural hearing loss in each ear.  The examiner opined that considering the Veteran's pre-military employment, his military service of one year with only two or three submarine missions of two weeks each, work around small insertion boats, his many years of unprotected post service noise, and the current audiometric data, the whisper test may have missed a high frequency hearing loss at enlistment or separation, but that is was more likely than not that the 39 years of post military time as a truck driver and line builder contributed to or caused the current hearing loss and that the hearing loss is less likely as not caused by, exacerbated by, or a result of noise exposure during military service.  

At the March 2012 hearing, the Veteran testified that although he was in the Army, he participated in beach landing training in which he had to sail within a submarine to the beach and then disembark in a small craft.  The Veteran did not describe any specific noise exposure, but states that on one trip the submarine had an equipment malfunction and dove too deep.  He states that he began to experience hearing problems after that dive and that his hearing was definitely worse afterwards.  The Veteran said that he sought treatment and was told to sleep with the radio turned on.  See Transcript.  

In this case, the evidence includes the report of a January 2010 VA examination that demonstrates the Veteran currently has hearing loss within the meaning of 38 C.F.R. § 3.385.  Therefore, as there is evidence of a current disability, the first element of service connection has been met.  

The evidence must still establish service incurrence or aggravation of a disease or injury, and a relationship between the disease or injury in service and the current hearing loss.  The Board finds that the evidence does not establish this final element.  

Although the service treatment records are negative for diagnosis of hearing loss or other complaints regarding the ears, the Veteran has testified that he was exposed to noise during service to include gunfire.  He has also reported that he experienced hearing problems after participating in a deep submarine dive.  Although his testimony is not clear as to whether the dive resulted in noise exposure or some other perceived injury, the Veteran clearly indicates that it is his belief his claimed hearing loss began immediately after the dive.  The Board notes that the Veteran is competent to report that he was exposed to noise during service, that he participated in a submarine dive, and that he sought medical treatment afterwards.  He is also credible in these matters.  

However, to the extent that the Veteran's testimony and statements are offered to establish a link between the events and service and his current hearing loss, he is not a medical professional, and his opinion is not competent to establish such a link.  Moreover, his testimony and statements are insufficient to establish continuity of symptomatology.  The Veteran has offered little to no information about any ongoing symptoms during the years between the events in service and the initial diagnosis of his current hearing loss.  He testified that his hearing problem began after the submarine dive, and the insinuation is that it has continued unabated to the current day.  The reliability of this testimony is undermined by the April 1951 Report of Medical History obtained for the reserves.  On this report, which was completed by the Veteran just over a year after his discharge from service, he denied having any serious ear problems.  The Veteran does not specifically state that he continued to experience more or less continuous hearing loss between discharge from service and the current diagnosis.  The Board notes that the fact that the record does not reflect the Veteran making complaints regarding, or seeking treatment for hearing loss until over 50 years after service, while not decisive, weighs against the finding of a nexus between that condition and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).

In contrast, the only competent medical opinion of record is that from the January 2010 VA examiner.  After a review of the Veteran's service treatment records and the history he provided orally at the examination, the examiner opined it was possible the February 1950 VA whispered voice examination may have missed high frequency hearing loss.  However, the January 2010 examiner continued to opine that it was instead more likely than not that the Veteran's current hearing loss was the result of the acoustic trauma he had sustained after service, and that his hearing loss is less likely as not caused by, exacerbated by, or a result of noise exposure during military service.  

Given the absence of both continuity of symptomatology for the Veteran's hearing loss and any competent medical opinion to the contrary, the Board finds that the January 2010 medical opinion is the most probative evidence, and that the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


